RULEY, JUDGE:
This claim was submitted upon the pleadings by agreement of the parties. The respondent admits in its Answer that four *63invoices or bills for goods sent by claimant to the respondent represent valid claims in the total amount of $157.49, and that funds were available in respondent’s budget to pay for those goods. The claim for the fifth invoice, in the amount of $8.24, is barred by the five-year statute of limitations set forth in West Virginia Code §55-2-1. Accordingly, an award in the amount of $157.49 should be, and is hereby, made.
Award of $157.49.